Citation Nr: 1101426	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for obstructive 
breathing, residuals of a fractured nose.

2.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to residuals of a fractured nose.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1977.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims.

The Veteran contends that he is entitled to a compensable rating 
for residuals of a fractured nose, manifested by obstructive 
breathing, and service connection for obstructive sleep apnea.

A review of the record shows that the Veteran's fractured nose 
residuals were most recently addressed by an October 2007 VA 
examination, which noted a 50 percent right nasal obstruction and 
a 5 percent left nasal obstruction.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, 
the Veteran's last examination is over three years old and is 
somewhat stale.  Furthermore, the findings of the October 2007 
examination indicate a worsening condition, when compared to the 
September 2006 VA examination, which noted a 50 percent right 
nasal obstruction and a 0 percent left nasal obstruction.  As 
clinical evidence seems to indicate that the Veteran's condition 
is worsening and because there may have been a significant change 
in the Veteran's condition, the Board finds that a new 
examination is necessary to fully and fairly assess the merits of 
his claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, that 
new VA examination and opinion should include a review of all 
pertinent evidence in the Veteran's claims folder.  38 C.F.R. 
§ 4.1 (2010).  

The Board also finds that the Veteran's claim of entitlement to 
service connection for obstructive sleep apnea, to include as 
secondary to service-connected nose fracture residuals, requires 
remand for a new examination and medical opinion.  The Board 
acknowledges that the Veteran has already been afforded two VA 
examinations to address the etiology of his diagnosed obstructive 
sleep apnea, and that both examiners have opined that the 
Veteran's sleep apnea is less likely as not secondary to the 
Veteran's nose fracture residuals.  However, for the reasons 
discussed below, the Board finds those examinations, dated 
October 2007 and July 2009, to be inadequate for rating purposes, 
and that a new medical examination and opinion are necessary 
prior to final adjudication of the Veteran's claim for service 
connection for sleep apnea.

The October 2007 examiner did not review the Veteran's claims 
file in conjunction with the examination, and relied on a history 
provided in a September 2006 VA examination report that was based 
on a review of the Veteran's claims file.  However, the September 
2006 examination report contained inaccurate factual information.  
Specifically, the September 2006 examiner noted that there was no 
in-service X-ray documentation to support in-service findings of 
a fractured nose.  On the contrary, a review of the Veteran's 
service treatment records reveals a radiographic report dated 
July 1976 noting a linear fracture through the nasal bone and 
diagnosing nasal fracture with displacement, and a February 1977 
radiographic report indicates a nondisplaced fracture of the 
nasal bones.  Thus, it appears that the October 2007 examiner's 
opinion was predicated upon an incorrect factual basis regarding 
whether the Veteran sustained a fractured nose in service.  
Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative).  Thus, a new 
VA examination and opinion should be provided regarding the 
nature and etiology of the Veteran's sleep apnea.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c) (2010).

The Board also finds that it is unclear whether a claims file was 
reviewed in conjunction with the VA examination dated July 2009.  
In the initial examination report, the July 2009 examiner clearly 
stated that the claims file was requested by the RO but was not 
available for review at the time of the examination.  
Subsequently, in the same report, the examiner indicated that the 
Veteran's service treatment records were reviewed, which would 
suggest the presence of the claims file.  Then, in an August 2009 
addendum, the examiner stated that the claims file was reviewed 
at the time of the examination.  However, the examination report 
fails to reference any non-VA evidence and is otherwise 
contradicted by private medical evidence contained in the claims 
file, such as a history of surgery.  As the Veteran's disability 
must be viewed in relation to its history, and it is unclear 
whether the claims file was actually reviewed, remand is 
warranted to ensure a thorough examination and evaluation that is 
based on a review of the claims folder.  38 C.F.R. § 4.1 (2010).

Additionally, the Board finds that the October 2007 and July 2009 
VA examinations are inadequate due to the examiners' failure to 
account for positive evidence in support of the claim.  Neither 
examiner discussed the radiographic reports documenting two nose 
fractures in service, or the medical opinion provided by a VA 
physician in September 2007 linking the sleep apnea to breathing 
problems caused by the nose fracture.  Nor did the most recent 
examiner address the Veteran's April 2009 assertion that a 
deviated septum may cause sleep apnea, as related to him by his 
personal physician.  Finally, the July 2009 examiner's opinion 
did not account for lay evidence, including the Veteran's 
statement during the examination that the onset of his symptoms 
was 1977, at which time his bedmate complained that he was 
snoring and stopped breathing, or the statement provided by the 
Veteran's wife indicating that weight loss had no affect on the 
Veteran's symptoms.  Because that evidence collectively suggests 
that the Veteran's sleep apnea may have manifested in service or 
may be secondary to service-connected nose fracture residuals, 
and because this evidence has not been accounted for during the 
prior VA examinations, the Board finds that a remand for a VA 
etiological examination and opinion is necessary in order to 
fully and fairly assess the merits of the Veteran's claim for 
service connection.  38 C.F.R. § 3.159(c)(4) (2010).

Next, VA and other federal medical records appear to be 
outstanding.  In an August 2007 statement, the Veteran indicated 
treatment at the VA hospital in El Paso, Texas, and a September 
2007 VA progress note references prior VA treatment related to 
the Veteran's fractured nose residuals and sleep apnea.  
Additionally, the Veteran has reported treatment at the William 
Beaumont Army Hospital at Fort Bliss, Texas.  No efforts have 
been made to secure any of these records, which are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Finally, private medical records also appear to be outstanding.  
The record shows that the Veteran received private treatment 
related to his sleep apnea and nose fracture residuals.  
Specifically, he underwent surgery in December 2003 for his 
service-related nose fracture, and he underwent a sleep study 
with an outside provider as reported during an October 2007 VA 
examination.  Because the Veteran has put VA on notice that 
private treatment records exist and may be helpful to his claims, 
those records should be requested on remand.  Moreover, it should 
be explained to the Veteran that signed authorizations for the 
release of his private physicians' records are necessary before 
those records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
provide a completed release form (VA Form 
21- 4142) authorizing VA to request copies 
of any treatment records from any private 
medical providers who has treated him for 
nose fracture residuals or sleep apnea, to 
include Lyle D. Weeks, M.D., and the 
personal physician referenced in his 
substantive appeal.  The Veteran should be 
advised that he can submit those records 
himself.  If the Veteran provides 
completed release forms, then request the 
identified treatment records.  All 
attempts to secure those records must be 
documented in the claims folder, and the 
Veteran and his representative should be 
notified of any unsuccessful efforts.
 
2.	Obtain and associate with the claims 
folder all medical records from William 
Beaumont Army Medical Center pertaining to 
treatment for sleep apnea or residuals of 
a nose fracture.

3.	Obtain and associate with the claims 
folder all medical records from the VA 
North Texas Healthcare System from May 
2006 to the present.

4.	After the above development has been 
completed, schedule the Veteran for a VA 
examination to address the current nature 
and severity his nose fracture residuals, 
manifested by obstructive breathing, and 
to determine the etiology of the Veteran's 
currently diagnosed obstructive sleep 
apnea.  The examiner should review the 
claims folder and should note that review 
in the report.  The examiner should 
provide a rationale for any opinion 
expressed and should reconcile the opinion 
with all other pertinent evidence of 
record, including the July 2007 opinion 
provided by a VA physician.  The examiner 
must acknowledge and discuss any reports 
of in-service manifestation and continuity 
of symptomatology since service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007). 
Specifically, the VA examiner's opinion 
should address the following:

a)	State whether it is as likely as not 
(50 percent probability or greater) 
that the Veteran's currently 
diagnosed obstructive sleep apnea is 
due to or the result of his service-
connected nose fracture residuals, 
including obstructive breathing.

b)	State whether it is as likely as not 
(50 percent probability or greater) 
that the Veteran's currently 
diagnosed obstructive sleep apnea has 
been aggravated (permanently 
increased in severity beyond the 
natural progress of the disease) by 
service-connected nose fracture 
residuals, including obstructive 
breathing.

c)	State whether it is as likely as not 
(50 percent probability or greater) 
that the Veteran's currently 
diagnosed obstructive sleep apnea is 
otherwise related to his period of 
active service.

5.	Then, readjudicate the claims on appeal.  
If the decision is adverse to the 
appellant, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


